Wood, J., (after stating the facts.) Section 7105 of Kirby’s Digest provides: “No person shall be permitted to question the title acquired by a deed of the clerk of the county court, without first showing that he, or the person under whom he claims title to the property, had title thereto at the time of the sale, or that title was obtained from the United States or this State after the sale.” This court in the case of Rhea v. McWilliams, 73 Ark. 557, held that the above statute does not apply in case of “conflicting tax titles.” That case rules this. The pleadings, the evidence, and the recitals of the decree show that this case was a controversy over conflicting tax titles. Although the suit was begun by appellee to confirm tax title, the record shows that such suit was abandoned by her,’ and the cause proceeded to final hearing as a suit by appellant against appellee to cancel her tax title and to thus remove it as a cloud from appellant’s alleged tax title and to quiet his title. As the cause was finally heard, it was not a confirmation proceeding at all. Hence the case of Thweatt v. Howard, 68 Ark. 426, relied on by appellant, has no application. The burden was upon-appellant. He had to rely upon the strength of his own title, and not upon the weakness of the title of his adversary. St. Louis Refrigerator & Wooden Gutter Co. v. Thornton, 74 Ark. 383; Osceola Land Co. v. Chicago Mill & Lumber Co., 84 Ark. 1. Appellant claims title under a forfeiture and sale of the land for the taxes of 1881 and 1882. The record of tax sales in evidence shows that the lands were sold for the taxes of those years on the nth day of June, 1883. The sale of land for the delinquent taxes of 1882, made on the nth day of June, 1883, was void. Allen v. Ozark Land Co., 55 Ark. 549. Appellant had no deed to the land, and under the showing made in this record was not entitled to one. He had no title to quiet, and the judgment of the chancery court dismissing his complaint for the want of equity is therefore affirmed.